Citation Nr: 1538972	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-07 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center 
in St. Louis, Missouri


THE ISSUE

Entitlement to a rate of payment in excess of 40 percent of the maximum amount payable for educational assistance under the provisions of Chapter 33, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 2010 to November 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the Department of Veterans Affairs (VA) Educational Center in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The Veteran was not discharged from a period of qualifying active duty service due to service-connected disability.

2.  The aggregate length of creditable active duty service by the Veteran after September 10, 2001, is 156 days.


CONCLUSION OF LAW

The criteria for a rate of payment in excess of 40 percent of the maximum amount payable for educational assistance under the Post 9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 20.9640 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran in this case is seeking entitlement to a higher level of education benefits under the provisions of Chapter 33, United States Code (Post 9/11 GI Bill).
As such, he is not a "claimant" within the meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (VCAA notice and assistance provisions do not apply to Chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (VCAA does not apply to application for restoration of competency because it is not a Chapter 51 claim for benefits); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA does not apply to an application for a waiver of overpayment because it is not a Chapter 51 claim for benefits).  Similarly, since this is a matter under Chapter 33, the VCAA (and, it follows, its pertinent implementing regulation) is not for application in this appeal.

Nevertheless, the Veteran was duly apprised of the information and evidence needed to establish his entitlement to a higher level of benefits under Chapter 33 and given opportunity to present evidence and argument as to why he is entitled to these benefits.  This occurred in January 2014 and February 2014 notices, the March 2014 statement of the case (SOC), and the April 2014 supplemental SOC.  Hence, he has had the required opportunity to be heard on this matter.  

The Board also notes that the pertinent facts are not in dispute and the law is dispositive.  There is no additional evidence that could be obtained to substantiate this claim.  Therefore, VA has no further duty to notify or assist the appellant in connection with this claim.

The amount of educational assistance payable under the Post 9/11 GI Bill is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001. See 38 C.F.R. § 21.9640.  The table states that the percentage of maximum amount payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service; 50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and discharge due to service-connected disability.  38 C.F.R. § 21.9640(a).

For the 40 percent, 50 percent, 60 percent, and 70 percent creditable active duty service calculations, entry level and skill training is excluded.  38 C.F.R.                 § 21.9640(a), Note (1).  For the 80 percent, 90 percent, and 100 percent creditable active duty service calculations, entry level and skill training is included.  38 C.F.R. § 21.9640(a), Note (2).  If the creditable active duty service criteria are met for both the 70 percent and 80 percent criteria, the maximum percentage of 70 must be applied to amounts payable. 38 C.F.R. § 21.9640(a), Note (3).

For purposes of Post 9/11 GI Bill eligibility, active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304. 38 C.F.R. § 21.9640.  Active duty does not include: (1) Full-time National Guard Duty performed under 32 U.S.C.A. orders; (2) Any period during which the individual: (i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service: (i) Required by an officer pursuant to an agreement under 10 U.S.C. § 2107(b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. §§ 4348, 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C.A. Chapter 30 or 10 U.S.C.A. Chapter 1606 or 1607.  38 C.F.R. § 21.9505.

The Veteran's report of separation, Form DD 214, shows that he served on active duty from June 2010 to November 2013; and that he was released from active duty upon completion of required active service.  Thus, the Veteran was not separated for a service-connected disability from this period.

The Veteran's report of separation, Form DD 214, also shows that he served on active duty from June 2, 2010, to November 4, 2013, for a total period of 1,252 days.  A large portion of this service, however, from June 2, 2010, to June 1, 2013 (1096 days), was served pursuant to a loan repayment program under 10 U.S.C.A. 2107(b).  As such, this time is not countable as creditable active duty service.  38 C.F.R. § 21.9505.  Thus, the aggregate length of creditable active duty service by the Veteran after September 10, 2001, was 156 days  (1,252 days minus 1096 days), and that length of credible active duty service equates to a 40 percent rate of Post 9/11 GI Bill benefits, which is the currently assigned rate.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640(a).  

In support of his claim, the Veteran contends that he was erroneously released from active duty due to an administrative error on the part of the Army.  He claims that his discharge from this period of service should have been a discharge due to a service-connected disability, and that therefore he is eligible for 100 percent of the maximum amount payable for educational assistance benefits.  

While the Board is certainly sympathetic to the Veteran's claim, educational assistance benefits under the Post 9/11 GI Bill are prefaced on specific and unambiguous legal requirements, which simply have not been met.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998).  To the extent that the Veteran is arguing that the service department has incomplete or inaccurate information as to his active duty service, the Board encourages the Veteran to pursue the correction of his service information with the organization capable of providing that relief.  See e.g. Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (noting that if the Veteran disagrees with the information contained in service department records, his remedy, if any, must be pursued with the Army Board for the Correction of Military Records).

The Board also notes that the Veteran's period of service in the Army Reserve may not be counted towards the aggregate length of creditable active duty service, and the Veteran has not claimed that it should be.  

The Board acknowledges the appellant's arguments and his sincere belief that he had service sufficient to establish basic eligibility for VA benefits.  However, the claimed service has not been verified by the appropriate service department.  Accordingly, based on the evidence of record, there is no legal basis on which his claim for a higher rate of payment can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a rate of payment in excess of 40 percent of the maximum amount payable for educational assistance under the Post 9/11 GI Bill is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


